         Case 2:20-cv-00187-BSM Document 10 Filed 11/23/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                              DELTA DIVISION

MARK STINSON                                                                    PLAINTIFF
REG #29908-076

v.                           CASE NO. 2:20-CV-00187-BSM

B. SCHMIDT, et al.                                                           DEFENDANTS

                                          ORDER

       After de novo review of the record, United States Magistrate Judge Jerome Kearney’s

proposed findings and recommendations [Doc. No. 8] are adopted. This case is dismissed

without prejudice because Mark Stinson’s amended complaint fails to state a claim upon

which relief may be granted. The dismissal constitutes a strike for purposes of 28 U.S.C.

section 1915(g) and, pursuant to 28 U.S.C. section 1915(a)(3), it is certified that an in forma

pauperis appeal from this order would not be taken in good faith.

       IT IS SO ORDERED, this 23rd day of November, 2020.


                                                    ________________________________
                                                    UNITED STATES DISTRICT JUDGE
